NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HERBER ORTIZ GONZALEZ, AKA Jesus                No.    14-71680
Archila-Cisneros,
                                                Agency No. A089-766-903
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Herber Ortiz Gonzalez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny in part and grant in part the petition for review.

      Substantial evidence supports the agency’s denial of Ortiz Gonzalez’s

asylum claim because Ortiz Gonzalez failed to establish that a protected ground

was or would be one central reason for the harm he suffered and fears. See

Lkhagvasuren v. Lynch, 849 F.3d 800, 802 (9th Cir. 2016) (identifying three-factor

standard to determine whether retaliation for whistleblowing amounts to

persecution on account of a political opinion). Thus, his asylum claim fails.

      Substantial evidence supports the agency’s denial of Ortiz Gonzalez’s CAT

claim because he did not demonstrate that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      As to Ortiz Gonzalez’s withholding of removal claim, the BIA did not have

the benefit of Barajas-Romero v. Lynch, 846 F.3d 351 (9th Cir. 2017) (“one central

reason” standard applies to asylum but not withholding of removal), and denied

based on the “one central reason” standard. Thus, we grant the petition for review

and remand Ortiz Gonzalez’s withholding of removal claim for reconsideration of

this claim consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam).


                                         2                                      14-71680
      We deny Ortiz Gonzalez’s request for a stay of proceedings (Docket Entry

No. 16).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part; and

REMANDED.




                                          3                               14-71680